Citation Nr: 1244036	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a personal hearing in July 2012 before the undersigned Acting Veterans Law Judge sitting in St. Petersburg, Florida.  A transcript of the hearing is contained in the record.
 
The issue of entitlement to a bilateral knee disorder, to include as secondary to his bilateral pes planus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was not noted on entry into service.

2.  The medical evidence of record shows his bilateral pes planus is a result of his active duty service.


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.306 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition of the claim to for service connection for bilateral pes planus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 U.S.C.A. § 1111 , a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  The presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and that (2) the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The Veteran's service treatment records include a March 1951 entrance examination.  While the Veteran indicated he had a prior history of "foot trouble," the entrance examination did not include a notation of a foot disability, and his physical examination was "normal."

For the presumption of soundness to not be applicable, a condition must be noted on the entrance examination.  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  In the Veteran's case, pes planus or some similar defect, infirmity, or disorder was not noted on his examination report when he entered on to a period of active duty.  As there was no such notation, the presumption of soundness applies.

As noted above, the presumption of soundness is a rebuttable presumption.  A condition pre-existing acceptance and enrollment must be demonstrated by clear and unmistakable evidence (obvious or manifest).  The United States Court of Appeals for Veterans Claims (Court) has held that such an evidentiary standard is an onerous one and that the result must be undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258   (1999).  Even when a veteran provides a history of the pre-service existence of a condition at an entrance examination, the regulations provide that the reported history does not constitute a "notation" of the condition but must be considered together with all of the other evidence.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

On his November 2009 notice of disagreement, the Veteran stated that he entered service with bilateral pes planus, but that his condition was exacerbated by service.  He sought treatment with Atlantic Podiatry in November 2009, and again reported that he had suffered from flat feet his entire life, but that his symptoms are worsening.  A letter from Dr. A.G. from Atlantic Podiatry notes that pes planus is a progressive deformity, and that the Veteran had the condition for most of his life.

In July 2012, the Veteran testified that prior to service his parents had to buy him specially made shoes.  He described his foot as having a very narrow heel, but that it was not an orthopedic shoe.  He stated the heel had to be made a narrower width than the box of the shoe.  When he entered service he was issued boots that were one and half times too small, but when he complained he was told those were the boots he would have to wear.  He developed shin splits during basic training, but that after several days his shin splints disappeared.  He stated he would have only occasional pain after this initial adjustment.  He described his symptoms in service as mild.  When he retired from his post-service employment with Greyhound buses in the 1990s his pes planus worsened.  His wife testified that she met him soon after he was discharged from service, and that he experienced foot pain if he had to stand for long periods of time.  She reported he worked at a dry cleaners after service, and he had to stand on his feet a lot in the beginning and would complain of pain.  Once he moved into a management role with Greyhound he did not complain of pain as much.

In May 2010, the Veteran provided a positive nexus opinion from his treating podiatrist.  She noted the Veteran entered service with mild pes planus, which was previously treated with specially-fit shoes.  In service he wore regulation boots which failed to support his arches, and he complained of increased symptoms as a result.  She noted that the exacerbation of his flat feet during his years of service "significantly contributed to his current problems."

In July 2012, the Veteran's treating podiatrist provided an additional nexus opinion subsequent to a review of his medical records and service treatment records.  She opined it was at least as likely as not the Veteran's pes planus is a result of the improperly fitted shoes he was issued during service.  She noted he "may have experienced mild pes planus upon his entry into the service, but this is unconfirmed by any available medical evidence."  

As noted above, 38 C.F.R. § 3.304(b)(1) and Crowe caution against using a Veteran's reported history alone as evidence of a pre-existing disability.  In this case, the Veteran's reports of prior treatment for a foot disorder are the only evidence of a pre-existing disorder.  While his treating physicians have additionally noted he entered service with a foot disorder, this is based on acceptance of the Veteran's reported medical history.  His podiatrist noted in her July 2012 opinion that there was no medical evidence he entered service with pes planus.  In consideration of this evidence of record, the Board finds that the evidence does not clearly and unmistakably demonstrate that the Veteran's pes planus existed before acceptance and enrollment for active military service.  The evidentiary standard is an onerous one, and the result must be undebatable.  It is debatable in the Veteran's case.  Therefore, the presumption of soundness has not been rebutted and the Board finds that the Veteran is presumed to have been in sound condition when he entered active service for the claimed disability of bilateral pes planus.

Given that the Veteran is presumed to have been in sound condition, his credible testimony that he experienced foot pain and shin splints in service as a result of ill-fitting boots, and his treating podiatrist's positive nexus opinion (reinforced by review of service treatment records) between his current pes planus and his ill-fitting boots, the Board finds that he is entitled to service connection for bilateral pes planus.  38 U.S.C.A. §§  1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304.  The claim is thus granted in full.





	 


ORDER

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


